Title: From Alexander Hamilton to Otho H. Williams, 6 August 1791
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury Department,Augt. 6th, 1791.
Sir,

It has been represented to me by Messrs. Sherman & Procter of New Bedford, that some things which they deem improper have taken place. The Substance of the information is that their Brig Hawk, Hathaway Master, was remeasured in Baltimore altho she had been measured in New Bedford prior to her sailing [and was possessed of a Register of the U States] that she was registered anew in Baltimore, that they paid charges, which were beyond those authorized by law, particularly the Surveyors fees and the fee of entry. The enclosed papers are copies of the accounts of fees which they allege to have been paid at the Collectors and Surveyors offices.
Upon this Case I request to be informed what were the length and other demensions of the Brig Hawk, the circumstances that led to the remeasurement, whether she had a coasting licence, and whether any and what duties accrued upon the goods imported by her.
I also request to be furnished with the act or acts of the legislature of Maryland to which operation is given by the act of Congress of the 11th day of August 1790, under which I presume the port duty of 2 Cents ⅌ ton is charged.
I am with due consideration   Sir   Your obedt Servant
A. Hamilton Otho H. Williams EsqrCollr. of Baltimore
